Citation Nr: 9902871	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-19 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran and appellant were married from July 1966 until 
the veterans death in April 1998.   The veteran had active 
service from March 1963 to September 1968 in addition to two 
months prior active service.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a June 1998 rating decision from the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for the cause of 
the veterans death.


FINDINGS OF FACT

1. The veteran died on April [redacted], 1998.  The death 
certificate identified the immediate cause of death as 
coronary artery atherosclerosis.

2. The veteran had no adjudicated service-connected 
disabilities prior to his death.  

3. The veteran was on inactive duty for training at the time 
of his death.

4. No service-connected disability has been shown to be the 
immediate cause or a contributing factor in the veterans 
death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veterans death is without legal merit.  38 U.S.C.A. § 
101(24), 1110, 1131, 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veterans service entrance examination, dated in January 
1963, indicated no abnormalities of the heart or vascular 
system.  On a report of medical history, completed on the 
same day, the veteran reported no history of chest pain or 
heart palpitation.  The veterans service medical records 
contain no complaints, opinions or diagnoses of any 
cardiovascular problems.  

The veterans separation medication examination, dated in 
September 1963, indicated no heart or vascular abnormalities.  
On a report of medical history, completed on the same day, 
the veteran reported no history of chest pain or heart 
palpitation.  

The record contains a periodic medical examination, dated in 
December 1995, which indicated no abnormalities of the heart 
or vascular system.  An electrocardiogram (EKG) was reported 
as being within normal limits.

The veteran died on April [redacted], 1998.  The death 
certificate indicated the immediate cause of death of 
coronary artery atherosclerosis. An autopsy was performed 
the next day with final pathologic diagnoses of coronary 
artery atherosclerosis, right upper lobe pleural adhesions, 
mild hyperplasia of the prostate gland, and sternal fracture 
status post resuscitation.  The chief medical examiner 
indicated that the veteran died as a result of coronary 
artery atherosclerosis (hardening of the arteries of the 
heart) after collapsing following a two-mile run.  

The record contains a Report of Casualty dated in April 1998, 
which indicated that the veterans death was the result of a 
heart attack.  His duty status was indicated as inactive duty 
for training from April 4-5, 1998.  A statement of medical 
examination and duty status, dated in April 1998, indicated 
that after having completed a physical fitness run, the 
veteran passed out.  Cardiopulmonary resuscitation (CPR) was 
administered and the veteran transported to the hospital.  
The statement indicated that the veteran was on inactive duty 
for training from April 4-5, 1998.  

The record contains five statements from service members who 
were present when the veteran had a heart attack on April 4, 
1998.  The soldiers stated that the veteran staggered and 
fell shortly after completing a two-mile run.  Immediately 
following the run, the veteran appeared normal and was 
talking to those who administered the physical fitness test.  
CPR was administered until emergency medical assistance 
arrived.  The veteran was transported to the hospital, where 
he was declared dead at approximately 9:45 am.  

In her notice of disagreement, received in July 1998, the 
appellant indicated that she was seeking dependency and 
indemnity compensation (DIC) benefits for aggravation of the 
veterans heart condition, which caused his death.  

By memorandum dated in October 1998, Capt. R.J.C. stated that 
although there was no finding of cardiovascular disease 
during the veterans active service, the evidence up until 
the veterans death did not showed that there was not any 
such disease.  He stated that there was no way of knowing 
when the veterans heart condition began.  Capt. R.J.C. 
further indicated that the veteran died as a result of 
completing the mandatory two-mile run required for continued 
service in the Army/Guard, and the appellant should be 
entitled to DIC benefits.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Active duty includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6 (1998).  The 
implementing regulation defines inactive duty training as 
"duty (other than full-time duty) performed by a member of 
the National Guard of any State."  See 38 C.F.R. § 3.6(d).  
The Board stresses that service connection for persons on 
inactive duty is permitted only for injuries, not diseases 
incurred or aggravated in the line of duty.  38 U.S.C.A. §§ 
101(24), 1131 (West 1991).  Where a myocardial infarction or 
heart attack is incurred during the course of mandatory heavy 
exertion during inactive duty training, it cannot be 
considered an injury.  See Brooks v. Brown, 5 Vet. App. 
484,485 (1993); VAOPGCPREC 86-90 (July 1990).

Service connection may be granted for arteriosclerosis when 
it is manifested to a degree of 10 percent disabling within 
one year following a veteran's release from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  The one-year presumptive period, however, does 
not apply for active duty for training or inactive duty for 
training.  See Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for the cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In the instant case, the veteran was on inactive duty for 
training when he suffered a heart attack and died due to 
coronary artery atherosclerosis.  Compensation for disability 
manifested during inactive duty for training may only be 
awarded for an injury incurred or aggravated during the 
training period.  38 C.F.R. § 3.6.  Heart attack and coronary 
artery atherosclerosis are disease processes and not 
injuries.  See Brooks, 5 Vet. App. at 485; VAOPGCPREC 86-90.  
Therefore, the appellant is not entitled to compensation for 
the cause of the veterans death as a matter of law.
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In addition, the medical evidence of record does not show any 
cardiovascular problems during the veterans active duty nor 
any competent medical evidence showing a nexus between the 
veterans coronary artery atherosclerosis and any incident of 
active duty.  The Board sympathizes with the appellant and 
recognizes the veterans service both in the Army and in the 
Utah National Guard.  However, without evidence of inservice 
occurrence or aggravation of an injury during inactive duty 
for training or evidence of inservice occurrence or 
aggravation of an injury or disease during active duty, the 
appellants claim is without legal support.  



ORDER

Entitlement to service connection for the cause of the 
veterans death is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
